Exhibit MASTER REVOLVING CREDIT NOTE Date:October 12, 2009 Maker:SEV, Inc. Payee:David M. Loev Place for Payment:6300 West Loop South Suite 280 Bellaire, Texas 77401 Principal Amount: Two Thousand Five Hundred and No/100 Dollars ($2,500.00) Annual Interest Rate on Unpaid Principal from Date: Zero percent (0%) Annual Interest Rate on Matured, Unpaid Amounts: Zero percent (0%) Terms of Payment (principal and interest): Interest, if any, on any unpaid principal shall be due on the fifteenth (15th) of each mouth. All unpaid principal and interest is due and payable on February 28, The unpaid principal balance, including any unpaid and accrued interest, shall at no time exceed the sum of Two Thousand Five Hundred and No/100 Dollars ($2,500.00).
